              Case 2:19-cv-01916-JCC Document 18 Filed 08/28/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL C. GARRETT,                                 CASE NO. C19-1916-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    OFFICER K. BUCHANAN, Star #1022, et al.,

13                           Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to file Defendants’
18   first amended answer to Plaintiff’s complaint (Dkt. No. 17). The Court hereby GRANTS
19   Defendants leave to file the amended answer that the parties’ attached to their stipulated motion.
20          DATED this 28th day of August 2020.
21                                                          William M. McCool
                                                            Clerk of Court
22

23                                                          s/Tomas Hernandez
                                                            Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-1916-JCC
     PAGE - 1
